Broyles, C. J.
1. This was an action brought against the City Council of Augusta upon the alleged breach of a contract entered into between said council and the defendant in error. The petition alleged that by reason of the breach of the contract, the rental value of the plaintiff’s real estate was temporarily reduced from $25 a month to $11 a month for the period of two years, and the amount sued for was $336. A verdict was returned in favor of the plaintiff for $150. Generally, where a contract respecting real estate has been breached, the measure of damages is the difference in the market value of the property at the time of the breach and its market value after the breach. Atkinson v. Kreis, 140 Ga. 52 (2) (78 S. E. 465); Loewenthal v. Ga. Coast &c. R., 265 Fed. 961 (2). And in such a case the owner of the property can not recover damages for any loss caused by diminution in the rent of the property. City of Atlanta v. Atlas Realty Co., 17 Ga. App. 426 (2-b, c) (87 S. E. 698). However, it is obvious that the foregoing decisions are applicable to only those eases where the breach of the contract resulted in a permanent decrease of the market value of the property. In the instant case the damages asked were not for any decrease in the market value of the plaintiff’s property, but solely for the temporary (two years) decrease in its renting value.
*7123. The verdict was amply authorized by the evidence, and none of the special grounds of the motion for a .new trial shows cause for a reversal of the judgment.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.